DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, 10-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Huchet et al. (US 2009/0034622 A1) in view of Allagadapa et al. (US 2016/0284060 A1).

Concerning claim 1, Huchet et al. (hereinafter Huchet) teaches an image decoding method comprising:

receiving a bitstream of an encoded image (fig. 11: Bit Stream 609);
generating reconstructed data by reconstructing the encoded image (fig. 11: video decoder 650; ¶0101);
obtaining information about a content type of the encoded image from the bitstream (fig. 11: Bit Stream classifiers 611);
determining a deep neural network (DNN) filter model trained to perform in-loop filtering by using at least one computer, based on the information about the content type (fig. 11: adaptive filter 665; ¶0033: “The classifiers may be used to analyze a relationship between the distortion of a pixel and the value of adjacent pixels which enables the construction of an adaptive filter that can reduce the coding distortion”; ¶0076); and
performing the in-loop filtering by applying the reconstructed data to the determined DNN filter model (fig. 11: video decoder 650; ¶0102),
wherein the information about the content type comprises information indicating a pixel complexity (¶0033, ¶0076). Not explicitly taught is the method, wherein the information about the content type comprises information indicating a degree of motion of the encoded image.
Allagadapa et al. (hereinafter Allagadapa) teaches adaptive filtering for mobile captures, wherein information about the content type comprises information indicating a degree of motion of the encoded image (¶0027: analyzing the degree of motion of pixels in the current image & fig. 7: 712). Given this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Allagadapa into the Hutchet invention in order to determine motion activity for each pixel of the current frame to select a particular filter adaptation for each pixel of the current video frame (Allagadapa, ¶0055).

Concerning claim 2, Huchet further teaches the image decoding method of claim 1, wherein the in-loop filtering comprises at least one operation from among deblocking filtering, sample adaptive offset, and adaptive loop filtering (fig. 11: adaptive filter 665; ¶0106).

Concerning claim 5, Huchet further teaches the image decoding method of claim 1, wherein the determining of the DNN filter model comprises determining the DNN filter model corresponding to the content type of the encoded image from among a plurality of DNN filter ¶0033: “Machine learning algorithms, also referred to as classifiers, are used to analyze the underlying behavior of the block-wise video coding, from which best filtering rules are derived to reduce the coding distortion. The classifiers may be used to analyze a relationship between the distortion of a pixel and the value of adjacent pixels, which enables to construct an adaptive filter that can reduce the coding distortion. Known classifiers such as decision trees, neural networks and genetic algorithms can be used in embodiments of the present invention”).

Concerning claim 6, Huchet further teaches the image decoding method of claim 5, wherein each of the plurality of DNN filter model candidates is trained to perform the in-loop filtering on a preset content type (¶0033).

Concerning claim 7, Huchet in view of Allagadapa teaches the image decoding method of claim 5. Huchet further teaches the method, wherein the determining of the DNN filter model comprises determining the DNN filter model corresponding to the content type of the encoded image from among a plurality of DNN filter model candidates, based on the information about the content type (¶0033). Not explicitly taught is wherein the determining of the DNN filter model further comprises determining the DNN filter model corresponding to a compression strength of the encoded image from among the plurality of DNN filter model candidates.
However, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the determination of content type of the Huchet invention to correspond to a compression strength of the encoded image. Such a 

Concerning claim 8, Hutchet further teaches the image decoding method of claim 1, wherein the performing of the in-loop filtering comprises performing the in-loop filtering by applying the reconstructed data and one or more reference images stored in a reconstructed picture buffer to the determined DNN filter model (¶0033; ¶0047).

Claim 10 is the corresponding apparatus to the method of claim 1 and is rejected under the same rationale.

Claim 11 is the corresponding encoding method to the decoding method of claim 1. It is known in the art that decoding is the reverse process of encoding, therefore, claim 11 is rejected under the same rationale.

Concerning claim 12, Huchet further teaches the image decoding method of claim 11, wherein the in-loop filtering comprises at least one operation from among deblocking filtering, sample adaptive offset, and adaptive loop filtering (fig. 11: adaptive filter 665; ¶0106).

Concerning claim 15, Huchet further teaches the image decoding method of claim 11, wherein the determining of the DNN filter model comprises determining the DNN filter model corresponding to the content type of the encoded image from among a plurality of DNN filter model candidates, based on the information about the content type (¶0033: “Machine learning algorithms, also referred to as classifiers, are used to analyze the underlying behavior of the block-wise video coding, from which best filtering rules are derived to reduce the coding distortion. The classifiers may be used to analyze a relationship between the distortion of a pixel and the value of adjacent pixels, which enables to construct an adaptive filter that can reduce the coding distortion. Known classifiers such as decision trees, neural networks and genetic algorithms can be used in embodiments of the present invention”).

Concerning claim 16, Huchet in view of Allagadapa the method of claim 1. The combination of Huchet in view of Allagadapa further teach the method, wherein the determining of the DNN filter model comprises selecting the DNN filter model, based on the information indicating the pixel complexity and the degree of motion of the encoded image (Hutchet: ¶0033, ¶0076 & Allagadapa: ¶0027), from among a plurality of DNN filter model candidates trained to perform the in-loop filtering (¶0033: “…the present invention utilizes a supervised learning algorithm to adaptively generate, for a representative picture, a set of optimal filters…”).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huchet et al. (US 2009/0034622 A1) in view of Allagadapa et al. (US 20160284060 A1), further in view of Nishi et al. (WO 2016/199330 A1).

Concerning claim 4, Huchet in view of Allagadapa teaches the image decoding method of claim 1. Not explicitly taught is the method, wherein the DNN filter model is a network model trained to compensate for a quantization error of the reconstructed data according to an operation 
Nishi et al. (hereinafter Nishi) teaches an image coding method, wherein the DNN filter model is a network model trained to compensate for a quantization error of the reconstructed data according to an operation based on a weight of each of a plurality of network nodes constituting the DNN filter model and a connection relationship between the plurality of network nodes (¶0037, ¶0044). Based on this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the network model, as taught by Nishi, into the Huchet invention in order to more efficiently encode images (Nishi, ¶0433).

Claim 14 is the corresponding apparatus to the method of claim 4 and is rejected under the same rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huchet et al. (US 2009/0034622 A1) in view of Allagadapa et al. (US 20160284060 A1), further in view of Wang et al. (US 2018/0227585 A1).

Concerning claim 9, Huchet in view of Allagadapa teaches the image decoding method of claim 1. Not explicitly taught is the method, wherein the in-loop filtering is performed based on a convolutional neural network (CNN) learning model. 
Wang et al. (hereinafter Wang) teaches a multi-level machine learning method for video encoding, wherein the in-loop filtering is performed based on a convolutional neural network 0102). Based on this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to perform in-loop filtering based on a convolutional neural network (CNN) learning model, as taught by Wang, in the Huchet invention in order to train the system (Wang, ¶0102). Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Response to Arguments
Applicant’s arguments, see pg. 8 of the remarks filed 02/04/2021, concerning the rejection of claim 1 under 35 U.S.C. § 102 have been fully considered but they are not persuasive.
Specifically, Applicant alleges “However, Applicant submits that, at best, these portions of Huchet relate to identifying coding block boundaries, and determining whether target pixels cross the identified coding block boundaries. (See, e.g., Huchet paragraph [0076].) As a result, Applicant submits that these cited portions of Huchet do not appear to relate to either a pixel complexity or a degree of motion of an encoded image.” The examiner disagrees.
Paragraph [0033] of Hutcher describes “…analyz[ing] the underlying behavior of the block-wise video coding…” and “…analyz[ing] a relationship between the distortion of a pixel and the value of adjacent pixels…”, which correspond to the claimed pixel complexity based on the broadest reasonable interpretation. Accordingly, the examiner maintains Hutchet discloses this feature. As for the degree of motion of an encoded image, this argument is moot in view of new grounds of rejection.
The remainder of Applicants arguments (pgs. 8-9) address the same issue of Hutchet failing to disclose the feature “…information indicating a pixel complexity and a degree of motion of the encoded image”. The Examiner maintains paragraph [0033] of Hutcher describes “…analyz[ing] the underlying behavior of the block-wise video coding…” and “…analyz[ing] a relationship between the distortion of a pixel and the value of adjacent pixels…”, which correspond to the claimed pixel complexity based on the broadest reasonable interpretation. As for the degree of motion of an encoded image, this argument is moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/Primary Examiner, Art Unit 2425